          Case 8-21-70611-reg     Doc 8    Filed 04/01/21     Entered 04/01/21 19:21:43




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
 In re:
                                                         Chapter 11
 BARNET LOUIS LIBERMAN,
                                                         Case No. 21–70611 (REG)
                                Debtor.


 DECLARATION OF BARNET LOUIS LIBERMAN PURSUANT TO RULE 1007−4 OF
THE LOCAL BANKRUPTCY RULES FOR THE EASTERN DISTRICT OF NEW YORK

                Barnet Louis Liberman declares under penalty of perjury, pursuant to 28 U.S.C. §

1746, that:

                1.     I am the debtor and debtor in possession (the “Debtor”) in the above-

captioned chapter 11 case.

                2.     I submit this declaration (the “Declaration”) pursuant to Rule 1007-4 of the

Local Bankruptcy Rules for the Eastern District of New York (the “Local Rules”), to assist the

Court and other parties-in-interest in understanding the circumstances giving rise to the

commencement of this chapter 11 case.

                3.     Except as set forth below, all facts set forth in this Declaration are based

upon my personal knowledge. If called upon to testify, I would testify competently to the facts set

forth below.

                                          BACKGROUND

                4.     For the last fifty years, I have worked as a real estate developer in the

Manhattan residential rental and condominium sector.

                5.     My primary assets consist of ownership interests in various entities which

own and/or operate condominium developments in New York City.
      Case 8-21-70611-reg           Doc 8   Filed 04/01/21    Entered 04/01/21 19:21:43




               6.      Among my projects are the condominiums located at 305 Second Avenue

(also known as “Rutherford Place”) and 421 Hudson Street (also known as “Printing House”).

For many years, I partnered with Winthrop D. Chamberlin (“Chamberlin”).

               A.      Rutherford Place

               7.      Located in the heart of Manhattan’s Gramercy Park lies Rutherford Place,

built by J.P. Morgan and designed by Robert Henderson Robertson in 1902, this beautiful 10-story

building, now known for its 127 unique luxury apartments and classic Beaux Arts facade, operated

as a maternity ward—once the New York Society of the Lying-In Hospital—for over eighty years.

               8.      In 1984, I partnered with Chamberlin and converted Rutherford Place into

a luxury apartment complex. Its conversion was praised for maintaining many of the building’s

historically significant detailing and ornamentation.

               9.      Currently listed on the National Register of Historic Places, Rutherford

Place was realigned and converted to condominiums in 2006 to form 127 unique, multi-level

homes featuring fully renovated, elite finishes, double-glazed mahogany windows, and ultra-high

ceilings reaching seventeen feet.

               10.     Now one of the most expensive addresses in its area, residents of Rutherford

Place enjoy the prestige of living in a land-marked building coupled with all of the conveniences

of modern luxury residences.

               B.      Printing House

               11.     Capped with a dramatic green cornice in Manhattan’s West Village,

Printing House, built in 1911 as an industrial printing building, was converted into luxury lofts in

1979 and was in the vanguard of the luxury loft era that still defines downtown Manhattan living.

Printing House now offers 184 units, all with high ceilings and massive windows overlooking


                                                 2
       Case 8-21-70611-reg        Doc 8     Filed 04/01/21     Entered 04/01/21 19:21:43




James Walker Park and the 19th Century townhouses that line St. Lukes Place. Inside, the lofts

have carefully considered finishes in open layouts. Two 4,200-square-foot townhomes offer

private elevators, rooftop terraces, floor-to-ceiling windows, and gas-burning fireplaces. A notable

feature is its Mews, a 200-foot-long gated and landscaped lane stretching from Leroy to Clarkson

Street designed by Gunn Landscape Architecture.

               C.      Events Precipitating the Bankruptcy Filing

               12.     Despite a long history of success, the value of my interests has been

significantly impacted by the Coronavirus pandemic (“COVID-19”), which has contributed to a

recession in the New York City residential real estate market, as well as construction issues relating

to the renovation of unsold condominium units and governance disputes with Chamberlin.

               13.     Before the pandemic and the downturn in the residential real estate market,

I was proactively engaging with creditors to deleverage my capital structure and extend debt

maturities to build a healthier balance sheet. Unfortunately, that progress was extinguished with

the onset of COVID-19. Moreover, my affiliates, many of whose loan obligations I have personally

guaranteed, are unable to pay the upcoming debt service on their over-burdened capital structure.

               14.     Beleaguered by the severe decrease in apartment unit sales, residential and

commercial rent revenue loss, and negative pressure on property values resulting from crucial but

economically painful public safety measures, I faced imminent events of default under guaranteed

loan agreements in the summer of 2020 without access to working capital.

               15.     This inadequate working capital precluded me from restructuring the debt

of my affiliates that is associated with the unsold condominium units that are now at risk of

imminent foreclosure. This is particularly so with respect to my interest in 305 Second Avenue




                                                  3
       Case 8-21-70611-reg         Doc 8     Filed 04/01/21     Entered 04/01/21 19:21:43




Associates, L.P., the original sponsor of Rutherford Place, and parent entity of several limited

liability companies that still hold unsold condominium units.

                16.     Confronted with these financial constraints, on April 1, 2021 (the “Petition

Date”), I commenced this case by filing a voluntary petition under chapter 11 of title 11 of the

United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”).

                17.     Unfortunately, however, I do not have access to working capital or other

resources necessary to restructure the obligations of my affiliated entities. In light of these

challenges, I have pursued strategic alternatives and succeeded in negotiating a transaction which

will provide the wherewithal to achieve a restructuring, reconcile management, governance, and

funding issues with Chamberlin, and hopefully, not only preserve, but maximize the value of such

interests. Simultaneously herewith, I am filing a motion seeking the approval of such transaction.

                18.     Thus, the raison d’etre of the chapter 11 case is to afford me the opportunity

to protect and maintain various assets in order to fund a plan of reorganization under which all

creditors will receive payment on account of their respective allowed claims.

                      INFORMATION REQUIRED BY LOCAL RULE 1007-4

                19.     Local Rule 1007-4 requires me to disclose certain information. This

information is outlined below and set forth in the schedules attached hereto.

                20.     Pursuant to Local Rule 1007-4(a)(v), a debtor is required to set forth the

following information with respect to the holders of its twenty (20) largest unsecured claims,

excluding claims of insiders: the creditor’s name, address (including the number, street, apartment or

suite number, and zip code, if not included in the post office address), and telephone number; the

name(s) of persons(s) familiar with the debtor’s accounts, if any; the amount of the claim; and an




                                                  4
        Case 8-21-70611-reg         Doc 8     Filed 04/01/21      Entered 04/01/21 19:21:43




indication of whether the claim is contingent, unliquidated, disputed, or partially secured. Attached

as Schedule A hereto is a schedule setting forth this information.

                21.      Pursuant to Local Rule 1007-4(a)(vi), a debtor is required to set forth with

respect to each of the holders of its five (5) largest secured claims, each secured creditor’s name,

address, the amount of its claim, a brief description, and an estimate of the value of the collateral

securing the claim, and whether the claim or lien is disputed. Attached as Schedule B hereto is a

schedule setting forth this information.

                22.      Pursuant to Local Rule 1007-4(a)(vii), a debtor is required to set forth a

summary of its assets and liabilities. Attached as Schedule C hereto is a schedule setting forth this

information.

                23.      Pursuant to Local Rule 1007-4(a)(viii), a debtor is required to disclose

whether any of the debtor’s securities are publicly held. Local Rule 1007-4(a)(viii) is not applicable

to my chapter 11 case.

                24.      Pursuant to Local Rule 1007-4(a)(ix), a debtor is required to set forth a list of

all property in the possession or custody of any custodian, public officer, mortgagee, pledgee,

assignee of rents, secured creditor, or agent for any such entity, giving the name, address, and

telephone number of such entity, and the location of the court in which any proceeding relating thereto

is pending. None of my property is so held.

                25.      Pursuant to Local Rule 1007-4(a)(x), a debtor is required to set forth a list of

the premises owned, leased, or held under other arrangement from which it operates its business. I do

not lease or own premises from which I operate my business.

                26.      Pursuant to Local Rule 1007-4(a)(xi), a debtor is required to disclose the

location of its significant assets, the location of its books and records, and the nature, location, and

                                                    5
        Case 8-21-70611-reg          Doc 8     Filed 04/01/21       Entered 04/01/21 19:21:43




value of any assets held by the debtor outside the territorial limits of the United States. All of my

assets are located within the State of New York. All of my books and records are located in New York

and I do not own any assets outside the territorial limits of the United States.

                 27.      Pursuant to Local Rule 1007-4(a)(xii), a debtor is required to set forth a list

of the nature and present status of each action or proceeding, pending or threatened, against it or its

property where a judgment against it or a seizure of its property may be imminent. In none of the

actions pending or threatened against me is a judgment or seizure of property imminent.

                 28.     Pursuant to Local Rule 1007-4(a)(xiii), a debtor is required to disclose the

names of the individuals who comprise its respective existing senior management, their tenure, and a

brief summary of their relevant responsibilities and experience. Local Rule 1007-4(a)(xiii) is not

applicable to my chapter 11 case.

                 29.     Pursuant to Local Rule 1007-4(a)(xiv), a debtor is required to disclose the

estimated amount of weekly payroll to employees (not including officers, directors, and stockholders)

for the 30-day period following the filing of its chapter 11 petition. Local Rule 1007-4(a)(xiv) is not

applicable to my chapter 11 case.

                 30.     Pursuant to Local Rule 1007-4(a)(xv)(B) and (C) a debtor is required to

disclose the amount paid and proposed to be paid to the debtor for services for the thirty-day period

after the filing of the chapter 11 petition, and any amounts paid or proposed to be paid to any financial

or business consultant that it has retained. Within 30 days of the commencement of this case, I do not

expect to receive or make any such payments.

                 31.      Pursuant to Local Rule 1007-4(a)(xvi), a debtor also is required to disclose

for the 30-day period following the filing of its chapter 11 petition, a list of its estimated cash receipts

and disbursements, net cash gain or loss, and obligations and receivables expected to accrue that

                                                     6
Case 8-21-70611-reg   Doc 8   Filed 04/01/21   Entered 04/01/21 19:21:43
              Case 8-21-70611-reg                           Doc 8      Filed 04/01/21              Entered 04/01/21 19:21:43




                                                                        Schedule A

                                                   Twenty (20) Largest Unsecured Claims


                                                                        Nature of the claim
                                                                                                        Indicate if claim is       Amount of unsecured
      Name, A d d r e s s an d T e l e p h o n e N u m b e r o f      (e.g., trade debts, bank
#                           Creditor                               loans, professional services,
                                                                                                   contingent, unliquidated, or   claim as of the Petition
                                                                                                             disputed                      Date
                                                                    and government contracts)



    305 Second Avenue Mezz Lender LLC
1   230 Park Avenue, Suite 908                                            Guaranty                             n/a                  $8,575,000.00
    New York, NY 10169


    Alan Gordon
2   420 West End Avenue, 9th Fl.                                          Legal fees                           n/a                  $6,000,000.00
    New York, NY 10024


    Alan Gordon
3   420 West End Avenue, 9th Fl.                                      Promissory note                          n/a                     $620,933.33
    New York, NY 10024

    AREIT WH I LLC
    c/o Argentic Real Estate
4                                                                         Guaranty                             n/a                $19,159,279.61
    31 West 27th Street, 12th Fl.
    New York, NY 10001

    Axos Bank
    (BOFI Federal Bank)
5                                                                         Guaranty                             n/a                  $5,908,263.80
    435 Ola Jolia Village Dr.
    San Diego, CA 92122

    Bethpage Credit Union
6   899 South Oyster Bay Rd.                                              Guaranty                             n/a                  $9,000,000.00
    Bethpage, NY 11714


    BFN Ventures LLC
7   421 Hudson Street, Unit 808                                           Guaranty                             n/a                  $1,000,000.00
    New York, NY 10014


    C.S. Good Friend & Co.
8   11 Riverdale Ave                                                   Rent/Guaranty                       Disputed                 $1,708,187.51
    Port Chester, NY 10573


    City National Bank
9   555 South Flower Street, 8th Fl.                                      Guaranty                             n/a                     $968,885.00
    Los Angeles, CA 90071
            Case 8-21-70611-reg      Doc 8    Filed 04/01/21    Entered 04/01/21 19:21:43




     Epic W 14 LLC
10   15 Watts Street, 5th Fl.                Lease guaranty          Disputed        $3,803,310.79
     New York, NY 10013


     G4 18191, LLC
11   14 Skillman Street                         Guaranty                n/a          $6,132,000.00
     Roslyn, NY 11576


     James & Bernice Bookhamer
12   1526 Ocean Avenue                       Promissory notes           n/a            $984,945.30
     Sea Bright, NJ 07760-2228


     Lantino et al.
13   845 Third Avenue                          Settlement               n/a            $923,000.00
     New York, NY 10022


     M&T Bank
14   1 M&T Plaza                                Guaranty                n/a          $1,800,000.00
     Buffalo, NY 14203


     Meadows Bank
15   8912 Spanish Ridge Avenue, Ste 100         Guaranty                n/a           1,868,017.16
     Las Vegas, NV 89148

     New York Business
     Development Corp
16                                              Guaranty                n/a          $2,186,193.00
     50 Beaver Street
     Albany, NY 12207

     Nordlaks
     Industriveien 1
17                                              Judgment                n/a          $1,268,509.52
     8450 Stokmarknes
     NORWAY

     Revenue Plus LLC
18   400 South Ocean Blvd.                      Legal bills             n/a          $4,835,111.37
     Palm Beach, FL 33480


     Russell Nype
19   400 South Ocean Blvd.                      Judgment                n/a         $19,641,515.90
     Palm Beach, FL 33480


     Yacov Toldano
20   40 Stevenson Dr.                        Promissory notes           n/a          $1,082,567.34
     Great Neck, NY 11023
       Case 8-21-70611-reg            Doc 8    Filed 04/01/21     Entered 04/01/21 19:21:43




                                               Schedule B

                                    Five (5) Largest Secured Claims


                                                                                                   Whether
     Creditor Name, Mailing Address and                       Description of     Estimated Value
#                                          Amount of Claim                                         Claim is
                Phone Number                                 Security Interest     of Collateral
                                                                                                   Disputed


    Russell Nype
1   400 South Ocean Blvd.                 $19,641,515.90        Judgment Lien    $800,000.00         No
    Palm Beach, FL 33480

    Internal Revenue Service
2   P.O. Box 7346                          $4,682,575.69          Tax Lien       $800,000.00         No
    Philadelphia, PA 19101

    Wells Fargo
    c/o PHH Mortgage
3                                             $460,000.00         Mortgage       $800,000.00         No
    PO Box 5452
    Mount Laurel, NJ 08054

    Martin Pavane
4   70 E 77th Street                          $382,360.00        UCC Coop        $800,000.00         No
    New York, NY 10075

    New York State Dept.
    of Taxation & Finance
5                                             $336,408.25         Tax Lien       $800,000.00         No
    P.O. Box 5300
    Albany, NY 12205
    Case 8-21-70611-reg               Doc 8     Filed 04/01/21         Entered 04/01/21 19:21:43




                                                Schedule C


                               Summary of Assets and Liabilities
                                              (as of March 25, 2021)

Assets:

          Real estate                                                          $         400,000.00
          Vehicles                                                             $            5,000.00
          Personal and household items                                         $            4,025.00
          Financial assets                                                     $        5,447,827.00
          Business Related Property                                            $            1,500.00
Total Assets                                                                   $        5,858,352.00
Liabilities:
          Secured claims                                                       $        25,650,239.14
          Unsecured nonpriority claims                                         $        97,570,277.81
Total Liabilities                                                              $      123,220,516.95
